DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 09/13/2022 have been fully considered but they are not persuasive. 
Regarding claims 1, 2, 4 and 16, as to Applicant’s arguments, the Examiner respectfully submits that Bakulich clearly discloses in figures 5-6, in one configuration, the shield 42 and bearing 34 preventing the knob 22 being operative/accessible.  Nevertheless, Gong (US 20090197545 A1) is newly applied for the amendment (figure 2, the collar has a cut-out to expose portion of the knob 106, and covering other portion of the knob as limiting access to the knob).  
Further, choosing a different material is merely an alternative so incorporating Sugimoto is obvious, as Sugimoto clearly mentions ([0025]) a fastener 94 can be constructed from many different materials including metals or metallic alloys, such as stainless steel, titanium, platinum, and nickel titanium; or from non-metal polymer materials.  Bakulich does not exclude these materials.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakulich (US 9384920 B1) in view of Gong (US 20090197545 A1).  
For claim 1, Bakulich discloses a shield for a portable radio (figures 1 and 2, shield 42, column 3 lines 13-28), comprising: a first cylindrical portion (figure 2, first portion 44) configured to fit a first knob (first knob 20) of the portable radio; a second cylindrical portion (figure 2, second portion 44) configured to fit a second knob (second knob 20) of the portable radio; and a bridge (figure 2, bridge/connector between cylindrical portions 44) having a first end and a second end, wherein the first end is coupled to the first cylindrical portion, wherein the second end is coupled to the second cylindrical portion (figure 2, shield 42), and wherein the bridge is configured to orient the first cylindrical portion and the second cylindrical portion in alignment with the first knob and the second knob (figure 2, shield 42).
Bakulich does not particularly mention further configured to limit access to the first knob by an operator of the portable radio; further configured to limit access to the second knob by the operator of the portable radio. 
In the same field of endeavor, Gong discloses a portable radio with a knob, and a shield with a cylindrical portion configured to fit a first knob 106 of the portable radio and further configured to limit access (collar of shield 110 partly surrounding knob 106 to limit access to the knob 106 by user) to the first knob 106 by an operator of the portable radio (figures 1-3). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Gong into the art of Bakulich as to include the collar partly surrounding the knobs to prevent mistaken accessing the knobs from certain directions. 
For claim 2, Bakulich in combination with Gong substantially teaches the limitation in claim 1, Gong discloses wherein the first cylindrical portion includes a cut-out configured to expose a portion of the first knob, wherein the first knob is otherwise covered by the first cylindrical portion (figures 1-3, cut-out of the collar).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Gong into the art of Bakulich as modified by Gong as to include the collar partly surrounding the knobs to prevent mistaken accessing the knobs from certain directions. 
For claim 3, Bakulich in combination with Gong substantially teaches the limitation in claim 2, Gong discloses wherein the cut-out is configured to enable manipulation of the first knob by the operator of the portable radio (figures 1-3). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Gong into the art of Bakulich as modified by Gong as to include the collar partly surrounding the knobs to prevent mistaken accessing the knobs from certain directions. 
For claim 4, Bakulich in combination with Gong substantially teaches the limitation in claim 1, Gong discloses wherein the second cylindrical portion is configured to expose an upper section of the second knob, wherein the second knob is otherwise covered by the second cylindrical portion (figure 2, the collar partly covers the knob 106, to expose other part of the knob 106).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Gong into the art of Bakulich as modified by Gong as to include the collar partly surrounding the knobs to prevent mistaken accessing the knobs from certain directions. 
For claim 5, Bakulich in combination with Gong substantially teaches the limitation in claim 4, Bakulich discloses wherein the second cylindrical portion is shorter than the second knob (figures 2 and 3, it is shorter than the second knob 20 in length).
For claim 6, Bakulich in combination with Gong substantially teaches the limitation in claim 4, Bakulich discloses wherein the second cylindrical portion is dimensioned to enable manipulation of the upper section of the second knob by the operator of the portable radio (figures 2 and 3, operating knob 20).
For claim 7, Bakulich in combination with Gong substantially teaches the limitation in claim 1, Bakulich discloses further comprising: a reinforcing member embedded in the bridge (figure 2, fastener 52).
For claim 8, Bakulich in combination with Gong substantially teaches the limitation in claim 7, Bakulich discloses wherein the reinforcing member is configured to stiffen the bridge (figure 2, fastener 52). 
For claim 9, Bakulich in combination with Gong substantially teaches the limitation in claim 7, Bakulich discloses wherein the reinforcing member is configured to strengthen the shield (figure 2, fastener 52).  
For claim 10, Bakulich in combination with Gong substantially teaches the limitation in claim 7, Bakulich discloses wherein at least a portion of the reinforcing member is embedded in the first cylindrical portion or the second cylindrical portion (figures 2 and 3, fastener 50).  
For claim 11, Bakulich in combination with Gong substantially teaches the limitation in claim 7, Bakulich discloses wherein the reinforcing member is configured to maintain a distance separating the first cylindrical portion and the second cylindrical portion (figure 2, fastener 52).  
For claim 16, Bakulich discloses (figures 1 and 2, shield 42, column 3 lines 13-28) a method for shielding controls of a portable radio, comprising: configuring a first cylindrical portion (figure 2, first portion 44) of a cover to fit a first knob (first knob 20) of the portable radio; configuring a second cylindrical portion (figure 2, second portion 44) of the cover to fit a second knob (second knob 20) of the portable radio; and coupling the first cylindrical portion with the second cylindrical portion using a bridge having a first end and a second end (figure 2, bridge/connector between cylindrical portions 44), wherein the first end is fixed to the first cylindrical portion, wherein the second end is fixed to the second cylindrical portion (figure 2, shield 42), and wherein the bridge is configured to orient the first cylindrical portion and the second cylindrical portion in alignment with the first knob and the second knob when fitted to the portable radio (figure 2, shield 42).
Bakulich does not particularly mention further configuring to limit access to the first knob by an operator of the portable radio; configuring to limit access to the second knob by an operator of the portable radio. 
In the same field of endeavor, Gong discloses a portable radio with a knob, and a shield with a cylindrical portion configured to fit a first knob 106 of the portable radio and further configured to limit access (collar of shield 110 partly surrounding knob 106 to limit access to the knob 106 by user) to the first knob 106 by an operator of the portable radio (figures 1-3). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Gong into the art of Bakulich as to include the collar partly surrounding the knobs to prevent mistaken accessing the knobs from certain directions. 

For claim 17, Bakulich in combination with Gong substantially teaches the limitation in claim 16, Gong discloses wherein the first cylindrical portion includes a cut-out configured to expose a portion of the first knob and to enable manipulation of the first knob by the operator of the portable radio (figure 2, the collar). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Gong into the art of Bakulich as modified by Gong as to include the collar partly surrounding the knobs to prevent mistaken accessing the knobs from certain directions. 
For claim 18, Bakulich in combination with Gong substantially teaches the limitation in claim 16, Bakulich discloses wherein the second cylindrical portion is configured to expose an upper section of the second knob and to enable manipulation of the upper section of the second knob by the operator of the portable radio, and wherein the second cylindrical portion is shorter than the second knob (figures 2 and 3, it is shorter than the knob 20 in length).  
For claim 19, Bakulich in combination with Gong substantially teaches the limitation in claim 16, Bakulich discloses further comprising: embedding a reinforcing member in the bridge, wherein the reinforcing member is configured to stiffen or strengthen the bridge (figure 2, fastener 52).  
For claim 20, Bakulich in combination with Gong substantially teaches the limitation in claim 19, Bakulich discloses wherein the reinforcing member is configured to maintain a distance separating the first cylindrical portion and the second cylindrical portion (figure 2, fastener 52).  

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bakulich (US 9384920 B1) as modified by Gong (US 20090197545 A1), in view of Sugimoto (US 20140303720 A1).  
For claim 12, Bakulich in combination with Gong substantially teaches the limitation in claim 7, but fails to mention wherein the reinforcing member is constructed from titanium.  
In related art, Sugimoto ([0025]) discloses a fastener 94 can be constructed from metals or metallic alloys, such as stainless steel, titanium, platinum, and nickel titanium; or from non-metal polymer materials.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Sugimoto into the art of Bakulich as modified by Gong as to use various materials for making the fasteners as alternative embodiments. 
For claim 13, Bakulich in combination with Gong substantially teaches the limitation in claim 7, but fails to mention wherein the reinforcing member is constructed from a metal.
In related art, Sugimoto ([0025]) discloses a fastener 94 can be constructed from metals or metallic alloys, such as stainless steel, titanium, platinum, and nickel titanium; or from non-metal polymer materials.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Sugimoto into the art of Bakulich as modified by Gong as to use various materials for making the fasteners as alternative embodiments. 
For claim 14, Bakulich in combination with Gong substantially teaches the limitation in claim 7, but fails to mention wherein the reinforcing member is constructed from a mesh material or a composite material.
In related art, Sugimoto ([0025]) discloses a fastener 94 can be constructed from metals or metallic alloys, such as stainless steel, titanium, platinum, and nickel titanium; or from non-metal polymer materials.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Sugimoto into the art of Bakulich as modified by Gong as to use various materials for making the fasteners as alternative embodiments. 
For claim 15, Bakulich in combination with Gong substantially teaches the limitation in claim 7, but fails to mention wherein the reinforcing member is constructed from a polymer or carbon fiber.  
In related art, Sugimoto ([0025]) discloses a fastener 94 can be constructed from metals or metallic alloys, such as stainless steel, titanium, platinum, and nickel titanium; or from non-metal polymer materials.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Sugimoto into the art of Bakulich as modified by Gong as to use various materials for making the fasteners as alternative embodiments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 




/Rui Meng Hu/
R.H./rh
October 5, 2022


/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643